Atkinson, J.,
dissenting. In view of the language, “The plaintiff is allowed ten days in which to amend by setting out chain of title to the land described. If no such amendment is filed within the time allowed, the suit to stand dismissed,” contained in the order sustaining the demurrer, the filing as an amendment to the petition of a paper setting out the plaintiff’s claim of title was sufficient to retain the case in court and authorize the judge to consider the paper as an amendment. The order involved in the ease of .Johnson v. Yassar (supra) was substantially different from that involved in the present case.